DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/21 has been entered.
Information Disclosure Statement
The information disclosure statement filed 3/16/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. No clear, legible copy of the NPL document #3, Peled, Nir has been submitted. The submitted document is too unclear for the examiner to ascertain what is contained in the document. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant submitted a substitute copy of the specification on 4/2/21. Due to extensive length of the specification, it is hereby requested that applicant specify how and where the specification has been amended.
Claim Interpretation
It is noted that while the method is to detect if specific materials are present, there is no requirement for any such materials to ever be present. Therefore, claims 8-10 are conditional, only further limiting if one of the prior recited compounds is actually present. 
As to claims 11-12, it suggested that the claims be amended to recite, wherein the gas capture device is configured to selectively exclude…. However, it is noted that the claims do specify what is meant by, considered as “selectively excludes....” The claims do not specify what the recited materials/substances are required to be excluded from and it is noted that the claims are directed to an ability of the capture device, but not exclusions steps are recited as occurring during the method. The term “exclude” is considered to mean the same as “capture”. Therefore, the capture device is structurally capable of capturing the respective materials recited in the claims.
It is noted that the term “or” employed in the claims provides for optional alternatives, not requirements. 
It is noted that claim 15, is conditional based upon the alternative provided for in claim 14. There is no requirement for detection of any concentration nor providing any concentration value by the sensor. Claim 15 is only further limiting if concentration is detected. Otherwise, the claim is negligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the presence of isotopically-labeled carbon dioxide, isotopically-labeled water, or both" in step (d).  There is insufficient antecedent basis for this limitation in the claim. It is noted that it has not been established that any of the recited materials are actually present. The examiner presumes that the goal of the step is to determine if any of isotopically-labeled carbon dioxide, isotopically-labeled water, or both is present or absent/detected in the carbon dioxide, the water, or both analyzed with the sensor. Therefore, the claim should be amended to clearly indicate such. For example, see below:

In claim 1, amend step (d) and (e) as follows:

(d) analyzing the carbon dioxide, the water, or both, with the sensor for detecting isotopically-labelled compounds to detect if any of isotopically-labeled  are present or absent in any of the carbon dioxide, the water, or both; and
(e)  determining whether the subject ingested a medication comprising a therapeutic agent and an isotopically-labelled exhaled drug ingestion marker (EDIM) or a taggant that generates the isotopically-labelled EDIM based on if any of are detected by the sensor as being present or absent in the analyzing step.

As to step (e) of claim 1, it is noted that the claim does not specify who/what performs the determining step. Furthermore, it is noted that the determination is actually a presumption/assumption and not necessarily a fact because unlike the prior version of the claim that required a subject to actually ingest a medication, the current claim does not require ingestion by subject of medication that is a source of the detectable materials to previously occur. Therefore, for one to assume that if any of the recited materials are detected that the subject has ingested a medication as recited in the claim is not necessarily true. (as indicated by the exclusion of the previously required step, now in claim 13). There is no guarantee that the mere presence/detection of any of the recited materials results from the subject having previously ingested “a medication”. It possible for the source of the detected materials to be something other than which is considered as a “medication” by applicant. So even if a subject has not previously ingested a “medication”, yet if any of recited materials are detected as recited in claim, a person (to mentally conclude) or something will presume/assume (determine) that the subject has ingested a “medication”. Furthermore, there is no guarantee 
As to claim 2, it is unclear what the term “prior” is meant to reference and modify.
As to claim 3, there is no basis for “the presence of….” See remarks directed to claim 1. See also claim 4.  It appears if the claims should read as: 

3. The method of claim 1, wherein the sensor for detecting isotopically-labeled compounds is an infrared sensor, and the method in step (d) comprises detecting if any of are present or absent in the carbon dioxide, the water, or both using the infrared sensor.

4. The method of claim 3, wherein the method comprises using the infrared sensor to detect if deuterated water is present or absent; if any is formed during the combustion of the at least a portion of the volatile compounds, and wherein the method further comprises determining whether the subject ingested the medication based on  being detected as being present or absent by the sensor.

As to claim 5, it is unclear what steps are intended to be performed concurrently. It is presumed that it is intended for the capturing… and receiving the exhaled breath from the subject in to the mouthpiece of step (a) in claim 1 to be performed concurrently. If so, the claim should clearly provide for such.  For example ...concurrently capturing…while receiving exhaled breath from into the mouthpiece….
As to claim 6, it is noted that the phrase “the medication adherence device” refers to the entire device. However, it presumed that applicant intends to refer to the camera. Therefore, the claim should be amended to clearly state such. 
As to claim 7, it is unclear from who, what, or where the determination is transmitted. It is noted that “the determination…” is not required to be a tangible thing, but as noted above it can be a mental conclusion/presumption. See remarks above. Clarification is requested.  Furthermore, “a remote location” is relatively broad and not defined within the claim.
As to claims 14-15, as noted above, the phrase “the medication adherence device” is directed to entire device. However, the examiner fails to locate any description of the device comprising any components that are disclosed as making any determination and calculations as provided for in the claim. 
Furthermore, there is no antecedent basis for “the senor’s detection of concentration of…” in claim 14. There is no prior requirement for any specific material to actually be present moreless that the concentration of some material be detected by the sensor. There is no such prior step recited. Claim 1 is not directed to nor requires detecting a concentration value of anything.  
Furthermore, there is no antecedent basis for “the presence…” in claim 14. See prior remarks above. It is noted that the method is premised upon specific materials are actually being present or absent and actually detected when present. Therefore, it is suggested that the claims be amended the same or similarly as previously suggested above in reference to prior similar claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Herpen, US 2009/0042309, US 8,026103 in view of Melker et al., US 2010/0255598.
Van Herpen discloses a method for detecting compounds in breath samples. A user of subject exhales into a breath device. A breath sample (101) is detected by oxidizing/burning (120) the VOCs to form CO2 and H2O, and the amounts of one or both of these compounds are measured (130) by a detector. CO2 and H2O molecules in the breath sample (101) are removed (110) before the VOCs are converted (120) to CO2 and H2O. The breath device comprising a mouthpiece 210 (paragraph 0023); connected to a scrubber 110 (volatile compound separator), a catalytic incinerator 120 that converts VOCs into carbon dioxide and water (abstract; paragraphs 0009, 0015 Figures 1-2); capture devices such as valves 219 (paragraph 0025) and device 230a; a detector 232 (sensor) which can be an IR detector system (paragraphs 0021, 0027-28).
Van Herpen does not disclose that subject providing the breath sample was provided with a medication comprising a therapeutic agent and an isotopically-labelled exhaled drug ingestion marker (EDIM) or a taggant that generates the isotopically-labelled EDIM.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
Melker discloses the detection of markers in exhaled breath, wherein the detection of the presence or absence of the marker(s) in exhaled breath is used to assess various clinical data, including patient adherence in taking the medication and patient enzymatic (metabolic) competence in metabolizing the medication. (Abstract). The reference discloses use of EDIMs, including isotopic labeled EDIMs for medication adherence monitoring. (paragraphs 0087-0090, 100). The reference teaches the detecting the presence of isotopic compounds including deuterium. (Table 2; paragraphs 0179-205, 210, etc.). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize that the device Van Herpen may be employed within the method as taught by Melker for analyzing a subject’s breath to determine the subject’s adherence to a medication including an isotopically-labeled EDIM or taggant.
Although the combined teachings of Van Herpen does not indicate that the bi-products of the combusting step produces isotopically labelled carbon dioxide, isotopically water or both, it is recognized that the references teaches the use of an equivalent structural device as provided for in the claims that is capable of producing carbon dioxide, water, or both during 
As noted above, the claim does not require that a subject to have actually ingested a medication nor any affirmative step of actually detecting isotopically labeled carbon dioxide, isotopically-labeled water, or both. The claim only requires that the sensor be capable of detecting isotopically-labeled water, isotopically-labeled carbon dioxide or both.   
As to claim 8, Melker discloses GRAS EDIMs and taggants. (paragraphs 0097, 0104, 0130, 0144…). 
As to claims 9-10, Melker discloses the isotope can be deuterium or 13C (paragraph 0090). 
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Herpen, US 2009/0042309, US 8,026103 in view of Melker as applied above, and further in view of Keays et al., US 2014/0311215.

Keays et al. disclose utilizing a breath testing and identification device for periodically analyzing the alcohol content or other substance content of the breath of a user in combination with a wireless or cellular transmitter or transceiver device to transmit an alcohol content or other substance content signal to a wireless or cellular signal receiver and/or monitoring station to help ensure abstinence of the user from the use of alcohol or another substance. (paragraph 0002).  The device also comprises a camera 24. (paragraph 0058, 65, 68, 70-71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize that the device Van Herpen may be modified to include a wireless transceiver and camera to allow measurements of the device and identification of the subject to be transmitted to a monitoring station as taught by Keays. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/BRIAN R GORDON/Primary Examiner, Art Unit 1798